Exhibit 10.1

 

PROMISSORY NOTE PURCHASE AGREEMENT

 

This Promissory Note Purchase Agreement dated as of April 15, 2005 (the
“Agreement”) by and between John J. Moores (“Purchaser”), NEON Systems, Inc., a
Delaware corporation (“Seller”) and Neon Enterprise Software, Inc., a Delaware
corporation formerly known as Peregrine/Bridge Transfer Corporation (the
“Company”):

 

WITNESSETH:

 

WHEREAS, Seller owns the convertible promissory note dated August 14, 2002 made
by the Company, payable to the order of Seller with a principal amount of
$3,000,000 (the “Convertible Note”);

 

WHEREAS, Seller also owns the non-convertible promissory note dated August 14,
2002 made by the Company and payable to the order of Seller with a principal
amount of $3,584,028 (the “Non-Convertible Note”), which Non-Convertible Note
together with the Convertible Note are hereinafter referred to as the “Notes”;

 

WHEREAS, the Company’s obligations under the Notes are secured by the security
interests granted pursuant to the Security Agreement dated effective as of
August 14, 2002 by and between the Company and Seller (the “Security
Agreement”);

 

WHEREAS, the Notes have matured and the Company is in default under the Notes;
and

 

WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, all of Seller’s right, title and interest in and to the Notes, the
Security Agreement and all related agreements and instruments on the terms and
subject to the conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of these premises and the representations,
warranties and covenants set forth in this Agreement, the parties agree as
follows:

 

1.                                       Purchase of Assets.  On the terms and
conditions set forth in this Agreement, at the Closing (as defined below),
Seller shall GRANT, BARGAIN, CONVEY, SELL, ASSIGN, TRANSFER AND DELIVER to
Purchaser, and Purchaser shall purchase, accept and assume from Seller, all of
Seller’s right, title and interest in and to the following (collectively, the
“Purchased Assets”):

 

(a)                                  the Notes and the indebtedness of the
Company payable thereunder;

 

(b)                                 all rights, titles, interests, liens,
securing interests, privileges, claims, demands and equities now existing or
hereafter arising under or out of the agreements and instruments listed on
Schedule I to this Agreement (the “Assumed Contracts”); and

 

(c)                                  all rights, claims, credits, causes of
action or rights of set-off of Seller against third parties relating to the
Notes and the Assumed Contracts, including those relating to any breaches or
defaults by the Company prior to the Closing,

 

TO HAVE AND TO HOLD the Purchased Assets unto the Purchaser, for the benefit of
his successors and assigns, forever; provided, however, the Purchaser does not
assume and shall not be obligated to pay, perform or discharge any claim, debt,
obligation, expense or liability of the Seller of any kind, whether known or
unknown, absolute or contingent, under the Notes, Assumed Contracts or
otherwise, arising out of any act or omission occurring on or before the Closing
Date.

 

2.                                       Assumption of Liabilities.  As partial
consideration for the sale, transfer, assignment and delivery of the Purchased
Assets and on the terms and subject to the conditions set forth in this
Agreement, Purchaser shall assume and

 

--------------------------------------------------------------------------------


 

perform the liabilities and obligations of Seller under the Notes and the
Assumed Contracts (collectively, the “Assumed Liabilities”) arising from and
after the Closing and no others.

 

3.                                       Purchase Price.  On the terms and
subject to the conditions set forth in this Agreement, in reliance on the
representations, warranties and agreements of Seller set forth in this
Agreement, and in consideration of the sale, transfer, assignment and delivery
by Seller of the Purchased Assets, at the Closing Buyer shall (i) assume the
Assumed Liabilities, (ii) pay to Seller an amount in cash equal to $4,350,000
(the “Cash Purchase Price”), and (iii) execute a promissory note between
Purchaser and Seller in the principal amount of $2,234,028 in the form attached
hereto as Exhibit B (the “Purchase Note”).

 

4.                                       Closing.  (a)  The closing (the
“Closing”) shall take place at the office of Seller at 10:00 a.m., Sugar Land,
Texas time, on April 15, 2005, or at such other date, time and place as may be
agreed upon between Purchaser and Seller (the date on which the Closing occurs,
the “Closing Date”).

 

(b)                                 At the Closing, Seller shall (i) deliver to
Purchaser the Notes, duly endorsed (or accompanied by an instrument duly
endorsed) in blank for transfer and (ii) execute and deliver to Purchaser an
instrument of assignment for effecting the grant, bargain, conveyance, sale,
assignment, transfer and delivery of the Purchased Assets, which shall be in the
form attached to this Agreement as Exhibit D.

 

(c)                                  At the Closing, Purchaser shall (i) deliver
to Seller the Cash Purchase Price by wire transfer of immediately available
funds to a bank account designated by Seller, which designation shall be made at
least two business days before the Closing, (ii) execute and deliver to Seller
an instrument of assumption for effecting the assumption of the Assumed
Liabilities, which shall be in the form attached to this Agreement as Exhibit E,
and (ii) execute and deliver to Seller the Purchase Note.

 

5.                                       Closing Conditions.  (a)  The
obligations of Purchaser under this Agreement to purchase the Purchased Assets
at the Closing are, at its option, subject to the satisfaction of the following
conditions:

 

(i)                                     The representations and warranties of
Seller set forth in this Agreement shall be true and correct in all material
respects both on the date of this Agreement and as of the Closing Date with the
same force and effect as if such representations and warranties were made anew
at and as of the Closing Date.

 

(ii)                                  Seller shall have performed and complied
in all material respects with all agreements, obligations and conditions set
forth in this Agreement that are to be performed by or complied with by Seller
at or before the Closing.

 

(iii)                               Seller shall have furnished to Purchaser a
certificate dated the Closing Date, signed by or on behalf of Seller, to the
effect that the conditions set forth in clauses (i) and (ii) of this
Section 5(a) have been satisfied.

 

(b)                                 The obligations of Seller under this
Agreement to grant, bargain, convey, sell, assign, transfer and deliver the
Purchased Assets at the Closing are, at its option, subject to the satisfaction
of the following conditions:

 

(i)                                     The representations and warranties of
Purchaser set forth in this Agreement shall be true and correct in all material
respects both on the date of this Agreement and as of the Closing Date with the
same force and effect as if such representations and warranties were made anew
at and as of the Closing Date.

 

(ii)                                  Purchaser shall have performed and
complied in all material respects with all agreements, obligations and
conditions set forth in this Agreement that are to be performed by or complied
with by Purchaser at or before the Closing.

 

(iii)                               Purchaser shall have furnished to Seller a
certificate dated the Closing Date, signed by Purchaser, to the effect that the
conditions set forth in clauses (i) and (ii) of this Section 5(b) have been
satisfied.

 

--------------------------------------------------------------------------------


 

6.                                       Representation and Warranties of
Seller.  Seller hereby represents and warrants to Purchaser as follows:

 

(a)                                  This Agreement has been duly authorized,
executed and delivered by Seller and constitutes the legal, valid and binding
obligation of Seller, enforceable in accordance with its terms.

 

(b)                                 The execution, delivery and performance of
this Agreement by Seller, and the consummation of the transactions contemplated
by this Agreement by Seller, do not and will not, with or without the giving of
notice, the lapse of time or both: (i) contravene or conflict with the
certificate of incorporation or by-laws of Seller, (ii) contravene or conflict
with or constitute a violation of any law, rule, regulation, judgment,
injunction, order or decree binding upon or applicable to the Purchased Assets
or Seller in a manner that could impair Seller’s ability to perform its
obligations under this Agreement or to consummate the transactions contemplated
by this Agreement, (iii) require any consent, approval or other action by any
person, contravene or conflict with or constitute a violation of or a default
under, or give rise to any right of termination, cancellation or acceleration of
any right or obligation of Seller or to a loss of any benefit to which Seller is
entitled, under any Assumed Liability, or (iv) result in the creation or
imposition of any lien on any of the Purchased Assets.

 

(c)                                  The execution, delivery and performance of
this Agreement by Seller, and the consummation of the transactions contemplated
by this Agreement by Seller, do not and will not require any consent, approval
or action by or in respect of, or any declaration, filing or registration with,
any government, court, regulatory or administrative agency or commission, or
other governmental authority, agency or instrumentality, whether federal, state
or local.

 

(d)                                 Seller owns all right, title and interest
(legal and beneficial) in and to the Purchased Assets free and clear of all
liens, charges, restrictions, claims and encumbrances of any nature.  At the
Closing, Seller shall have granted, bargained, conveyed, sold, assigned,
transferred and delivered to Purchaser, and Purchaser shall have acquired, good
and marketable title to, the Purchased Assets free and clear of all of liens,
charges, restrictions, claims and encumbrances of any nature arising through, or
by reason of any action or omission by, Seller.

 

(e)                                  The principal amount outstanding under the
Notes is $6,584,028, and Seller has not received any payments of principal or
interest under the Notes.

 

(f)                                    Schedule I to this Agreement sets forth
an accurate and complete list of all agreements and instruments relating to the
Notes, the Security Agreement, or the rights or obligations of Seller or the
Company relating to the Notes, the Security Agreement or any such other
agreement or instrument.  Seller has previously delivered to Purchaser accurate
and complete copies of all the Assumed Contracts.

 

7.                                       Representations and Warranties of
Purchaser.  Purchaser hereby represents and warrants to Seller that:

 

(a)                                  Authority.  Purchaser has the legal
capacity to enter into this Agreement, and this Agreement has been duly executed
and delivered by Purchaser and constitutes the legal, valid and binding
obligation of Purchaser, enforceable in accordance with its terms.

 

(b)                                 The execution, delivery and performance of
this Agreement by Purchaser, and the consummation of the transactions
contemplated by this Agreement by Purchaser, do not and will not, with or
without the giving of notice, the lapse of time or both, contravene or conflict
with or constitute a violation of any law, rule, regulation, judgment,
injunction, order or decree binding upon or applicable to Purchaser in a manner
that could impair Purchaser’s ability to perform its obligations under this
Agreement or to consummate the transactions contemplated by this Agreement.

 

(c)                                  The execution, delivery and performance of
this Agreement by Purchaser, and the consummation of the transactions
contemplated by this Agreement by Purchaser, do not and will not require any
consent, approval or action by or in respect of, or any declaration, filing or
registration with, any government, court, regulatory or administrative agency or
commission, or other governmental authority, agency or instrumentality, whether
federal, state or local.

 

8.                                       Taxes.  Seller acknowledges that it is
responsible for any tax consequences arising from the sale of the

 

--------------------------------------------------------------------------------


 

Purchased Assets to Purchaser pursuant to this Agreement.

 

9.                                       Expenses.  Each party hereto will pay
its own costs and expenses in connection with the transactions contemplated
hereby.

 

10.                                 Publicity.  No public release or
announcement concerning this Agreement or the transactions contemplated hereby
shall be issued by any party, without the prior consent of the other party
hereto (which consent shall not be unreasonably withheld), except as such
release or announcement may be required by any applicable laws or the rules or
regulations of any United States or foreign securities exchange.  On or promptly
after the date hereof, Seller shall issue a press release in a form agreed to by
Seller and Purchaser on before the date hereof.

 

11.                                 Entire Agreement.  This Agreement (together
with the schedules and exhibits hereto) and the documents and agreements
referred to herein constitute the sole and entire agreement of the parties with
respect to the subject matter hereof and supersedes all prior agreements and
understandings relating to the subject matter hereof.   There are no oral
agreements between the parties..

 

12.                                 Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Texas, without giving effect to the principles of conflicts of law thereof.

 

13.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.  This
Agreement shall become effective when each party hereto shall have received a
counterpart, or facsimile of a counterpart, of this Agreement, each signed by
the other party hereto.

 

14.                                 Further Assurances.  If at any time after
the Closing, Purchaser shall consider it advisable that any further conveyance,
agreements, documents, instruments and assurances of law or any other things are
necessary or desirable to vest, perfect, confirm or record in Purchaser the
title to any of the Purchased Assets, Seller shall execute and deliver, upon
Purchaser’s request, any and all proper conveyances, agreements, documents,
instruments and assurances of law, and do all things reasonably necessary or
proper to vest, perfect, confirm or record title to the Purchased Assets in
Purchaser and otherwise to carry out the provisions of this Agreement.

 

15.                                 Nonassignable Contracts and Authorizations. 
To the extent that the assignment of any Assumed Contract shall require the
consent of any other party thereto, or shall be subject to any option in any
other person by virtue of a request for permission to assign or transfer or by
reason of or pursuant to any transfer to Purchaser, this Agreement shall not
constitute a contract to assign the same to the extent that an attempted
assignment would either constitute a breach thereof or in any way adversely
affect the rights or obligations of Purchaser or Seller thereunder.  Seller and
Purchaser shall each use all reasonable efforts to procure consent to any such
assignment.  If any such consent is not obtained, Seller shall cooperate with
Purchaser in any reasonable arrangement requested by Purchaser designed to
provide for Purchaser the benefit, monetary or otherwise, of any such Assumed
Contract, including enforcement of any and all rights of Seller against the
other party thereto arising out of breach or cancellation thereof by such party
or otherwise; provided, however, that Seller shall not have any obligation to
compensate Purchaser for the value, if any, of the benefits Purchaser fails to
receive as a result of such consent not being obtained as long as Seller
complies with this Section 15.  Seller shall promptly pay to Purchaser when
received all monies received by Seller under any Purchased Asset or any claim or
right or any benefit arising thereunder.

 

16.                                 Continuing Indebtedness.     The
indebtedness arising under the evidenced by the Notes is continuing indebtedness
and has been assigned to the Purchaser pursuant to the terms hereof.  Nothing
contained herein shall be construed to have paid any of such outstanding
indebtedness as of the date hereof or to have released or terminated an lien or
security interest relating thereto. The Company hereby acknowledges that the
liens and security interest created pursuant to the Security Agreement remain in
full force and effect after giving effect to the sale and assignment
contemplated herein and secures the Notes and other indebtedness held by the
Purchaser after giving effect to such sale and assignment.

 

--------------------------------------------------------------------------------


 

17.                                 Authorization.  Seller hereby authorizes and
empowers the Purchaser to make any necessary filings, including UCC assignments
and filings with the U.S. Patent and Trademark Office, as may be necessary to
make the assignments contemplated hereby of record in the appropriate
jurisdictions.

 

18.                                
Schedules.                                      The Schedules are hereby
incorporated into this Agreement by references and constitute a part of this
Agreement.

 

19.                                
Invalidity.                                          In the event that any one
or more of the provisions contained herein shall, for any reason, be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions hereof.

 

IN WITNESS WHEREOF, each of the parties below has executed this Agreement as of
the date first above written.

 

 

 

“PURCHASER’

 

 

 

 

 

By:

s/John J. Moores

 

 

 

John J. Moores

 

 

 

 

 

NEON SYSTEMS, INC.

 

 

 

 

 

 

By:

s/Brian D. Helman

 

 

 

Brian D. Helman

 

 

Chief Financial Officer

 

 

ACKNOWLEDGEMENT

 

Neon Enterprise Software, Inc. (the “Company”) hereby consents to and
acknowledges the sale and assignment contemplated herein and agrees to be bound
by the provisions hereof to the extent applicable to it.  The Company hereby
acknowledges that the principal amount outstanding under the Notes is
$6,584,028, the Notes remain valid and enforceable obligations of the Company
and that the liens and security interest created pursuant to the Security
Agreement remain in full force and effect after giving effect to the sale and
assignment contemplated herein and secure the Notes and other indebtedness held
by the Purchaser after giving effect to such sale and assignment.

 

 

 

NEON ENTERPRISE SOFTWARE, INC.

 

 

 

 

 

By:

 

s/Donald L. Townsend III

 

 

Name:

 

Donald L. Townsend III

 

 

Title:

 

Vice President and CFO

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

ASSUMED CONTRACTS

 

The convertible promissory note dated August 14, 2002 made by the Company
payable to the order of Seller with a principal amount of up to $3,000,000 (the
“Convertible Note”)

 

The non-convertible promissory note dated August 14, 2002 made by the Company
payable to the order of Seller with a principal amount of up to $3,584,028 (the
“Non-Convertible Note”)

 

The Security Agreement dated as of August 14, 2002 by and between the Company
and Seller together with any and all financing statements or other filings
relating thereto (the “Security Agreement”)

 

The Subordination Agreement dated as of August 14, 2002 by and between Seller
and Skunkware, Inc., an affiliate of the Company.

 

--------------------------------------------------------------------------------